Voorhies, J.
This suit was brought by the plaintiff against the defendants, William Irwin and Jane Young, as administrators of the succession of the late Frederiels, G. Kauffman, for the recovery of $431 80, alleged to be the aggregate amount of a number of claims which the plaintiff had placed in the hands of the deceased for collection. It is alleged by the plaintiff that said claims were either collected by the deceased during his life-time, or have since become extinguished by prescription, in consequence of the delay occasioned by the refusal of the.defendants to return the same.
The defendants, in their answer, denied ever having had possession of the alleged claims.
There was judgment in favor of the plaintiff, for the sum of $51, as the amount collected by the deceased during his life-time, and the defendants, on motion of their attorney, obtained in open court an order of appeal.
• The record shows that William Irwin, one of the administrators, died previous to the rendition of the judgment, and the present appeal is prosecuted in the name of Henry Irwin, as executor of the last will of said William Irwin, alone. There is neither allegation nor proof that the appellant has any authority to represent the estate of Kauffman. Neither is it shown that the estate of William Irwin is affected by the judgment appealed from.
It is, therefore, ordered, that the appeal be dismissed, at the appellant’s cost.